201 U.S. 245 (1906)
POPPLETON
v.
WALLACE.
No. 194.
Supreme Court of United States.
Argued March 6, 1906.
Decided April 2, 1906.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
Mr. Richard S. Horton for appellant.[1]
Mr. James M. Woolworth and Mr. R.S. Hall for appellees, submitted.[1]
Mr. JUSTICE BREWER:
This case is also an appeal by a stockholder from the same decree, and presents only this difference: This stockholder voted against the resolutions passed by the stockholders looking to a voluntary liquidation. There is, therefore, nothing of a personal estoppel to be adjudged against him, but we do not think that that is material. The requisite amount of stock was voted in favor of what was done in the way of voluntary liquidation, and he as a stockholder is bound by that, although personally he dissented from the action. The same decree of affirmance will be entered in this case.
NOTES
[1]  For abstracts of arguments see Wyman v. Wallace, ante, p. 230.